Exhibit 99.h(1) AMENDED AND RESTATED DISTRIBUTION AGREEMENT AGREEMENT made as of February 24, 2009 by and between BlackRock Fixed Income Value Opportunities, a Delaware statutory trust (the "Fund") and BlackRock Investments, Inc., a Delaware corporation (the "Distributor"). WITNESSETH: WHEREAS, the Fund is registered under the Investment Company Act of 1940 (the "Investment Company Act"), as a closed-end, management investment company, and it is affirmatively in the interest of the Fund to offer its shares ("Shares") for sale as described in the Prospectus (as defined below); and WHEREAS, the Distributor is a securities firm engaged in the business of selling shares of investment companies either directly to purchasers or through financial intermediaries including, without limitation, brokers, dealers, retirement plans, financial consultants, registered investment advisers and mutual fund share markets ("financial intermediaries"); and WHEREAS, the Fund and the Distributor wish to amend and restate the Distribution Agreement previously entered into with respect to the offering of the Shares and provision of ongoing investor services to investors in the Shares. NOW THEREFORE, the parties agree as follows: Section 1.Appointment of the Distributor; Offering. (a)Subject to the terms and conditions of this Agreement, the Fund hereby appoints the Distributor as its exclusive distributor in connection with the distribution of the Shares, and the Distributor hereby accepts such appointment. (b)The Distributor agrees to use its reasonable efforts to sell Shares to investors that the Distributor reasonably believes meet the eligibility requirements, if any, set forth in the Fund's currently effective prospectus or most recently dated offering memorandum (each such prospectus or offering memorandum, as in effect and as from time to time and as amended or supplemented, is herein called a "Prospectus").The Distributor may solicit subscriptions for Shares during a subscription period that shall last for such period as may be agreed upon by the parties hereto.Upon the termination of the relevant subscription period the Shares will be issued against payment and the Fund will commence operations. (c)The Distributor acknowledges that Shares will be offered and sold only as set forth from time to time in the Prospectus including, without limitation, pricing of Shares, handling of investor funds, subscription dates, payment of sales commissions and servicing and other fees and investor eligibility standards, if any.To the extent investor eligibility standards shall apply with respect to the Fund, investors eligible to purchase Shares of the Fund shall be those persons so identified in the Prospectus provided by the Fund to the Distributor from time to time. (d)The Fund may suspend or terminate the offering of its Shares at any time as to specific classes of investors (if such separate classes are established), as to specific jurisdictions or otherwise. Upon notice to the Distributor of the terms of such suspension or termination, the Distributor shall suspend the solicitation of subscriptions for Shares in accordance with such terms until the Fund notifies the Distributor that such solicitation may be resumed. (e)It is acknowledged and agreed that the Distributor is not obligated to sell any specific number of Shares or to purchase any Shares for its own account. (f)The Fund, or any agent of the Fund designated in writing by the Fund, shall be advised of indications of interest and purchase orders for Shares received by the Distributor.Any order may be rejected by the Fund, provided, however, that the Fund will not arbitrarily or without reasonable cause refuse to accept or confirm orders for the purchase of Shares from eligible investors.TheDistributor (directly or through its financial intermediaries) will confirm orders upon the completion of the offering and payment therefor.The Distributor agrees to cause such payment and such instructions to be delivered promptly to the Fund (or its agent). Section 2.Agency.In offering Shares, the Distributor shall act solely as an agent of the Fund and not as principal. Section 3.Duties of the Fund. (a)The Fund shall take, from time to time, but subject always to any necessary approval of the board of trustees of the Fund (the "Board") or of its shareholders, all necessary action to fix the number of authorized Shares and such steps as may be necessary to register the same under the Securities Act of 1933 (the "Securities Act"), to theend that there will be available for sale such number of Shares of each class as the Distributor reasonably may be expected to sell. (b)For purposes of the offering of Shares, the Fund will furnish to the Distributor copies of its most recent amendment to its Registration Statement on Form N-2 as filed with the Securities and Exchange Commission (the "Registration Statement"), its most recent Prospectus and all amendments and supplements thereto, and the subscription agreement, if any, and other documentation the Distributor may reasonably request for use in the offering of Shares.The Distributor is authorized to furnish to prospective investors only such information concerning the Fund and the offering as may be contained in the Registration Statement, the Prospectus, the Fund's formation documents, or any other documents (including sales material), approved by the Fund. (c)The Fund shall furnish to the Distributor copies of all financial statements of the Fund which the Distributor may reasonably request for use in connection with its duties hereunder, and this shall include, upon request by the Distributor, one certified copy of all financial statements prepared for the Fund by independent public accountants. (d)TheFund shall use its best efforts to qualify and maintain during the solicitation period, to the extent required by applicable law, the qualification of Shares for sale under the securities laws of such jurisdictions as the Distributor and the Fund may approve. Any such qualification may be withheld, terminated or withdrawn by the Fund at any time in its discretion. The expense of qualification and maintenance of qualification shall be borne by the Fund. The Distributor shall furnish such information and other material relating to its affairs and activities as may be required by the Fund in connection with such qualification. (e)TheFund will furnish, in reasonable quantities upon request by the Distributor, copies of its annual and interim reports. (f)TheFund will furnish the Distributor with such other documents as it may reasonably require, from time to time, for the purpose of enabling it to perform its duties as contemplated by this Agreement. Section 4.Duties of the Distributor. (a)The Distributor shall devote reasonable time and effort to its duties hereunder. The services of the Distributor to the Fundhereunder are not to be deemed exclusive and nothing herein contained shall prevent the Distributor from entering into like arrangements with other investment companies so long as the performance of its obligations with respect to the Fundhereunder is not impaired thereby. (b)In performing its duties hereunder, the Distributor shall use its best efforts in all respects to duly conform with the requirements of all applicable laws relating to the sale of securities.Neither the Distributor nor any financial intermediary having an agreement to offer and sell shares pursuant to Section 5 hereof nor any other person is authorized by the Fund to give any information or to make any representations, other than those contained in its Registration Statement, Prospectus and Statement of Additional Information, if any, and any sales literature specifically approved by the Fund. (c)The Distributor shall adopt and follow procedures, as approved by the officers ofthe Fund, for the confirmation of sales to investors and selected dealers (as defined below), the collection of amounts payable by investors and selected dealers on such sales, and the cancellation of unsettled transactions, as may be necessary to comply with the requirements of the Financial Industry Regulatory Authority ("FINRA") applicable to sales of Shares, as such requirements may from time to time exist. (d)The Distributor agrees to appoint financial intermediaries to provide distribution services with respect to the Shares and personal investor services and account maintenance services ("Investor Services") to investors that are customers of such financial intermediaries and to assist the financial intermediaries in the provision of such services and for the Distributor to provide such services to investors that are its customers.Such services shall include, but not be limited to: 1. handling inquiries from investors regarding the Fund, including but not limited to questions concerning their investments in the Fund, repurchase offers and reports and tax information provided by the Funds; 2. assisting in the enhancement of communications between investors and the Fund; 3. assisting in the preparation of reports and transaction statements to investors; 4. providing sub-accounting services for common shares held beneficially; 5. forwarding reports of the Fund and other information to investors; 6. receiving, tabulating and transmitting proxies; and 7. providing such other information and Investor Services as may be reasonably requested by the Fund. (e)The Distributor represents and warrants to the Fund that it has all necessary licenses to perform the services contemplated hereunder and will perform such services in compliance with all applicable rules and regulations and it shall obtain adequate assurances from the financial intermediaries with respect to their licensing and performance of services contemplated by this Agreement, including without limitation applicable anti-money laundering laws and regulations of the United States and any jurisdiction in which investors are solicited. Section 5.Agreements with Financial Intermediaries. (a)The Distributor shall have the right to enter into agreements with financial intermediaries that are members in good standing of FINRA and who agree to abide by the Conduct Rules of FINRA for the sale of Shares and the provision of Investor Services; provided that the Distributor shall periodically inform the Fund’s Board of the nature and substance of such agreements and that the Fund shall approve the forms of agreements with such financial intermediaries.
